  Case 19-36134        Doc 26    Filed 03/09/20 Entered 03/09/20 10:31:56          Desc Main
                                   Document     Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHISN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )
                                             )      CASE NO. 19 B 36134
         Valerie J. Neal,                    )      HON. TIMOTHY A. BARNES
                                             )      CHAPTER 13
         DEBTOR.                             )
                                             )

                 NOTICE OF HEARING AND OBJECTION TO CLAIM 6-1

To:      Trustee Marilyn O Marshall, 224 S. Michigan Ave. Suite 800, Chicago, IL 60604;

         David M Katinsky, Chief, CTS-Northern, Tax Division, (DOJ) P.O. Box 55, Ben
         Franklin Station, Washington, DC 20044;

         Department of the Treasury, Internal Revenue Service, P.O. Box 7346, Philadelphia, PA
         19101-7346;

         United States Attorney, Civil Process Clerk, 219 S. Dearborn Street, Room 500, Chicago,
         IL 60604;

         Internal Revenue Service, Mail Stop 5014CHI, 230 S. Dearborn Street, Room 2600,
         Chicago, IL 60604;

         Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346;

         Associate Area Counsel, SB/SE, 200 West Adams Street, Suite 2300, Chicago, IL 60606;


      Please take notice that on April 9, 2020 at 9:30 a.m., I shall appear before the Honorable
Timothy A. Barnes in Courtroom 744 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached objection and you may appear if you so choose.
  Case 19-36134       Doc 26    Filed 03/09/20 Entered 03/09/20 10:31:56            Desc Main
                                  Document     Page 2 of 4


                                    PROOF OF SERVICE

The undersigned, an attorney, certifies that he sent this notice and the attached motion on March
9, 2020:

       David M Katinsky, Chief, CTS-Northern, Tax Division, (DOJ) P.O. Box 55, Ben
       Franklin Station, Washington, DC 20044;

       Department of the Treasury, Internal Revenue Service, P.O. Box 7346, Philadelphia, PA
       19101-7346;

       United States Attorney, Civil Process Clerk, 219 S. Dearborn Street, Room 500, Chicago,
       IL 60604;

       Internal Revenue Service, Mail Stop 5014CHI, 230 S. Dearborn Street, Room 2600,
       Chicago, IL 60604;

       Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346;

       Associate Area Counsel, SB/SE, 200 West Adams Street, Suite 2300, Chicago, IL 60606;


The Chapter 13 Trustee listed above via electronic notice; and the following parties via Regular
U.S. Mail:

With postage prepaid from the mail box located at 20 S. Clark Street 28th Floor, Chicago, IL
60603.

                                                                               /s/ Alexander Nohr
                                                                              Attorney for Debtor
                                                                     The Semrad Law Firm, LLC
                                                                     20 S. Clark Street, 28th Floor
                                                                               Chicago, IL 60603
                                                                                   (312) 913-0625
 Case 19-36134           Doc 26   Filed 03/09/20 Entered 03/09/20 10:31:56           Desc Main
                                    Document     Page 3 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHISN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )
                                              )        CASE NO. 19 B 36134
         Valerie J. Neal,                     )        HON. TIMOTHY A. BARNES
                                              )        CHAPTER 13
         DEBTOR.                              )
                                              )

                                  OBJECTION TO CLAIM 6-1

       NOW COMES Valerie J. Neal, Debtor, by and through Debtor’s attorneys, The Semrad
Law Firm, LLC, and hereby moves this Honorable Court to enter an Order regarding Claim 6-1;
Debtor states the following:

         1. That on December 23, 2019, the Debtor filed a petition for relief pursuant to Chapter

            13 Title 11 U.S.C.

         2. That this case has not yet been confirmed by this Honorable Court.

         3. That on February 6, 2020, the Internal Revenue Service (IRS) filed a Proof of Claim,

            Claim 6-1, in the total amount of $18,615.34 for Federal Income Tax liabilities. The

            claim allocates $5,293.70 as priority debt and $13,321.64 unsecured general claims.

            Please see Exhibit A for Proof of Claim.

         4. Pursuant to Claim 6-1, Debtor owes $487.93 for 2018 Federal Income Tax liabilities

            which includes interest to petition date; said claim states Debtor’s 2018 Federal

            Income Taxes are listed as estimated.

         5. Debtor filed the 2018 taxes and does not owe. Please see Exhibit B.

         6. As detailed above, the priority portion of Claim 6-1 is allowed in the amount of

            $4,805.77.

         7. As detailed above, the unsecured general portion of Claim 6-1 is allowed in the

            amount of $13,321.64.
  Case 19-36134        Doc 26     Filed 03/09/20 Entered 03/09/20 10:31:56            Desc Main
                                    Document     Page 4 of 4


       8. Debtor respectfully requests this Honorable Court to Sustain Debtor’s Objection to

             Claim 6-1 filed by the IRS.

       9. Debtor has filed the instant case in good faith and is in a position to proceed with the

             Chapter 13 Plan of reorganization.



WHEREFORE, Valerie J. Neal, Debtor, respectfully requests this Honorable Court enter an Order:

       1.)           The priority portion of Claim 6-1 is allowed in the amount of $4,805.77; and

       2.)           The unsecured general portion of Claim 6-1 is allowed in the amount of

                     $13,321.64; and

       3.)           For any such further relief as this Court deems fair and just.


                                                                             Respectfully submitted,

                                                                       ___/s/ Alexander Nohr_____
                                                                            Attorney for the Debtor
                                                                       The Semrad Law Firm, LLC
                                                                       20 S. Clark Street, 28th Floor
                                                                                 Chicago, IL 60603
                                                                                    (312) 913-0625
